DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 08/10/2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-4 are objected to because of the following informalities: Claim 2 recites “bisnaphtalene” in line 3, which is a misspelling of “bisnaphthalene”. Claim 2 recites “naphtalene” in line 13, which is a misspelling of “napthalene”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a prepreg as set forth in either claim 2” in line 1, which is indefinite because it is unclear as to what “either claim 2” refers because “claim 2” is one claim, and “either” is a word that is used with two alternatives.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO 2017/038880 A1, US 2018/0244880 A1 is English language equivalent and is used for citation).
Regarding claim 1, Aoki teaches that plies of a prepreg are stacked [0065], wherein the prepreg is produced by impregnating reinforcement fiber with an epoxy resin composition [0019], wherein the epoxy resin composition comprises epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit [0014], a glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016], a sulfone based thermoplastic resin [0017], and an epoxy resin curing agent [0018], wherein the reinforcement fiber is carbon fiber [0021, 0054], wherein the content of the sulfone based thermoplastic resin is 1 to 25 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0032], wherein the ratio of the quantity of active hydrogen in the epoxy resin curing agent to that of epoxy groups in the epoxy resin is 0.6 to 1.4 [0036], wherein the epoxy resin composition optionally further comprises particles that contain a thermoplastic resin as the primary component that accounts for 50 mass % or more [0048], wherein the thermoplastic resin used as a component of the particles is polyamide [0049], wherein the particles containing a thermoplastic resin as primary component have a number average particle diameter in the range of 5 to 50 μm [0051], wherein prepreg layers containing particles in the epoxy resin composition are stacked [0051], where in a working example, nine or 24 sheets of the prepreg are stacked [0109, 0111, 0113], which reads on a prepreg comprising at least the components [A] to [D] and optionally [E] listed below and having a structure incorporating a first layer composed mainly of the component [A] and a first epoxy resin composition that contains the components [B] to [D] but is substantially free of the component [E] and a second layer composed mainly of a second epoxy resin composition that contains the components [B] to [D] and optionally [E] and disposed adjacent to each surface of the first layer, the second epoxy resin composition being characterized in that its component [D] accounts for greater than 0 part by mass and less than 100 parts by mass relative to the total quantity of its components [B] to [E], which accounts for 100 parts by mass, and having a component [D] content of greater than 0 part by mass and less than 100 parts by mass relative to the total quantity of the first epoxy resin composition and the second epoxy resin composition, which accounts for 100 parts by mass: [A] carbon fiber, [B] epoxy resin, [C] curing agent, [D] thermoplastic resin, and [E] particles containing a thermoplastic resin as primary component and having a volume-average particle diameter of 5 to 50 μm.
Aoki does not teach a specific embodiment of the prepreg further comprising the component [E], that the second epoxy resin composition further contains the component [E], and that the second layer is disposed adjacent to each surface of the first layer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use at least three stacked plies of Aoki’s prepreg, and to use Aoki’s particles that contain polyamide that have a number average particle diameter in the range of 5 to 50 μm to modify Aoki’s epoxy resin composition in at least two of the stacked plies of Aoki’s prepreg, such that at least one of the stacked plies of Aoki’s prepreg is not modified with Aoki’s particles and is between two of the stacked plies of Aoki’s prepreg that are modified with Aoki’s particles. This modification would read on the prepreg further comprising the component [E], that the second epoxy resin composition further contains the component [E], and that the second layer is disposed adjacent to each surface of the first layer as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving impact resistance of Aoki’s stacked prepregs, for preventing Aoki’s particles from getting into the bundles of Aoki’s reinforcement fibers, for allowing Aoki’s fibers to stay on Aoki’s carbon fiber surface or in Aoki’s resin composition, and for Aoki’s matrix resin layer having an appropriate thickness on Aoki’s prepreg surface because Aoki teaches that plies of the prepreg are stacked [0065], that the epoxy resin composition optionally further comprises particles that contain a thermoplastic resin as the primary component that accounts for 50 mass % or more [0048], that such particles that contain a thermoplastic resin as the primary component are added with the aim of ensuring impact resistance in a fiber reinforced composite material [0048], that when it is desired to enhance the impact strength against impacts from outside, a good method is to increase the toughness of the resin layers formed between the reinforcement fibers layers in the fiber reinforced composite material [0048], that the thermoplastic resin used as a component of the particles is polyamide [0049], that polyamide is the most preferable thermoplastic resin for use as a component of the particles because it is so high in toughness as to serve for large improvement in impact resistance [0049], that the particles containing a thermoplastic resin as primary component have a number average particle diameter in the range of 5 to 50 μm [0051], that a number average particle diameter controlled at 5 μm or more serves to prevent the particles from getting into the bundles of reinforcement fibers and allow them to stay on the carbon fiber surface or in the resin composition between epoxy layers in the resulting fiber reinforced composite material, whereas a number average particle diameter controlled at 50 μm or less serves to form a matrix resin layer with an appropriate thickness on the prepreg surface and, in addition, ensure an appropriate fiber content by mass in the resulting fiber reinforced composite material [0051], that to realize selective toughness enhancement of interlaminar resin layers in the fiber reinforced composite material, it is desirable for the particles containing a thermoplastic resin as primary component to be constrained within the interlaminar resin layers [0051], that a preferred technique for constraining particles in interlaminar resin layers is to stack prepreg layers containing particles in the epoxy resin composition [0051], that prepreg layers containing particles in the epoxy resin composition are stacked [0051], and that in a working example, nine or 24 sheets of the prepreg are stacked [0109, 0111, 0113].
Aoki does not teach that the second epoxy resin composition is characterized in that its component [D] accounts for 1 part by mass or more and less than 5 parts by mass relative to the total quantity of its components [B] to [E], which accounts for 100 parts by mass, and that the structure has a component [D] content of 1 part by mass or more and less than 10 parts by mass relative to the total quantity of the first epoxy resin composition and the second epoxy resin composition, which accounts for 100 parts by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by mass of Aoki’s sulfone based thermoplastic resin to be 1 part by mass or more and less than 5 parts by mass relative to 100 parts by mass of Aoki’s epoxy resin composition that was modified with Aoki’s particles, and to optimize the parts by mass of Aoki’s sulfone based thermoplastic resin to be 1 parts by mass or more and less than 10 parts by mass relative to 100 parts by mass of the total quantity of Aoki’s epoxy resin composition in Aoki’s prepreg. This modification would read on the second epoxy resin composition being characterized in that its component [D] accounts for 1 part by mass or more and less than 5 parts by mass relative to the total quantity of its components [B] to [E], which accounts for 100 parts by mass, and that the structure has a component [D] content of 1 part by mass or more and less than 10 parts by mass relative to the total quantity of the first epoxy resin composition and the second epoxy resin composition, which accounts for 100 parts by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing handleability in terms of tackiness and drape property of Aoki’s epoxy resin composition and for optimizing the viscosity of Aoki’s epoxy resin composition to be in an appropriate range because Aoki teaches that plies of the prepreg are stacked [0065], that the epoxy resin composition comprises [0014] the sulfone based thermoplastic resin [0017], that the content of the sulfone based thermoplastic resin is 1 to 25 parts by mass relative to the total epoxy resin quantity which accounts for 100 parts by mass [0032], that if staying in this range, the resin have good handleability in terms of tackiness and drape property and give an epoxy resin composition having a viscosity controlled in an appropriate range [0032], that prepreg layers containing particles in the epoxy resin composition are stacked [0051], and that in a working example, nine or 24 sheets of the prepreg are stacked [0109, 0111, 0113], which means that the parts by mass of Aoki’s sulfone based thermoplastic resin relative to 100 parts by mass of Aoki’s epoxy resin composition that was modified with Aoki’s particles and the parts by mass of Aoki’s sulfone based thermoplastic resin relative to 100 parts by mass of the total quantity of Aoki’s epoxy resins composition in Aoki’s prepreg would have affected handleability in terms of tackiness and drape property of Aoki’s epoxy resin composition and the viscosity of Aoki’s epoxy resin composition.
The Office recognizes that all of the claimed physical properties are not positively taught by Aoki, namely that the second epoxy resin composition is characterized by having a storage elastic modulus G’ at 25°C of 8.0 × 105 to 6.0 × 106 Pa as measured at an angular frequency of 3.14 rad/s, giving a value of 0.085 or more as calculated by the equation (1) specified below [Mathematic formula 1] 
    PNG
    media_image1.png
    45
    353
    media_image1.png
    Greyscale
 equation (1). However, Aoki renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the second epoxy resin composition. Furthermore, the instant application recites that since the component [D] contained in the second epoxy resin composition accounts for 1 part by mass or more and less than 5 parts by mass relative to the total quantity of the components [B] to [E], which accounts for 100 parts by mass, it becomes easy, regardless of the type of epoxy resin, for the second epoxy resin composition to achieve a storage elastic modulus G' at 250C of 8.0 x 105 to 6.0 x 106 Pa as measured at an angular frequency of 3.14 rad/s and give a value of 0.085 or more as calculated by the equation (1) shown below [0025], that the carbon fiber used as the component [A] for the present invention is high in specific elastic modulus [0034], that the elastic modulus increases with an increasing degree of crystallinity [0041], that more preferably triglycidyl-m-aminophenol or triglycidyl-p- aminophenol from the viewpoint of the elastic modulus [0090], that triglycidyl-m-aminophenol is high in elastic modulus [0090], that in order to obtain a carbon fiber reinforced composite material having improved elastic modulus, it is preferable to contain a glycidyl amine type epoxy resin as the component [B6] [0099], that since a molecule backbone having a bent structure can contribute to an increase in the resin's elastic modulus, the epoxy resin curing agent is preferably an aromatic polyamine compound in which at least one phenyl group present in the backbone has an amino group at an ortho or meta position [0113], that the use of 4,4'-diaminodiphenyl sulfone or 3,3'-diaminodiphenyl sulfone is preferred because they can give cured products having high heat resistance and elastic modulus [0113], that if it is less than 0.6 times, the resulting cured product will fail to have a sufficiently high crosslinking density, leading to a lack of elastic modulus [0115], and that the use of such a thermoplastic resin having a polyaryl ether backbone as the component [D] serves to provide a tough carbon fiber reinforced composite material without impairing the elastic modulus [0126]. Also, Aoki teaches that the epoxy resin composition comprises [0014] a glycidyl amine type epoxy resin [0016] that is triglycidyl aminophenol [0025], that the epoxy resin composition comprises [0014] an epoxy resin curing agent [0018] that is diaminodiphenyl sulfone [0034], and that the epoxy resin composition comprises [0014] a sulfone based thermoplastic resin [0017] that is polyethersulfone [0029]. Therefore, the claimed physical properties would naturally arise from the second epoxy resin composition that is rendered obvious by Aoki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 2, Aoki teaches that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit [0014] is optionally Epicron HP-4770 manufactured by DIC Corporation [0024, 0072] that is bisnaphthalene type epoxy, that has an epoxy equivalent of 205, that contains difunctional and tetrafunctional forms of bisnaphthalene type epoxy resin [0072], and that is represented by general formula [0071] 
    PNG
    media_image2.png
    27
    221
    media_image2.png
    Greyscale
 [0014], wherein X is a methylene group, Y is a naphthalene backbone, Z is a naphthalene backbone [0071], and each repeating unit mainly contains two epoxy groups [0015]. The specification of the instant application recites that commercial products of the component [B1] include EPICLON® HP-4770 manufactured by DIC Corporation [0053], that it is bisnaphthalene type epoxy resin [0191], and that it has an epoxy equivalent weight of 205 g/eq [0191]. Aoki teaches that the glycidyl amine type epoxy resin has three or more glycidyl groups in a molecule [0016]. Therefore, Aoki’s teachings read on wherein the component [B] is an epoxy resin containing component [B2] as specified below and optionally containing component [B1] as specified below: [B1] a bisnapthalene type epoxy resin with at least di-functionality as represented by the claimed general formula (A-1), and [B2] an epoxy resin with at least tri-functionality other than the epoxy resin [B1], wherein in the general formula (A-1), X is an alkylene group with a carbon number of 1, R1 to R4 each represents one selected from a group as represented by the general formula (A-3) and a hydrogen atom, R1 to R4 may be bonded to either ring of the naphthalene group or may be bonded to both rings simultaneously, three or more of R1 to R5 need to be a group represented by the general formula (A-3).
Aoki does not teach a specific embodiment of the epoxy resin further containing component [B1] as specified below: [B1] a bisnaphthalene type epoxy resin with at least di-functionality as represented by the general formula (A-1) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Aoki’s Epicron HP-4770 manufactured by DIC Corporation that is bisnaphthalene type epoxy, that has an epoxy equivalent of 205, that contains difunctional and tetrafunctional forms of bisnaphthalene type epoxy resin, and that is represented by general formula 
    PNG
    media_image2.png
    27
    221
    media_image2.png
    Greyscale
, wherein X is a methylene group, Y is a naphthalene backbone, Z is a naphthalene backbone, and each repeating unit mainly contains two epoxy groups as Aoki’s epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit, which would read on the epoxy resin further containing component [B1] as specified below: [B1] a bisnaphthalene type epoxy resin with at least di-functionality as represented by the claimed general formula (A-1), wherein in the general formula (A-1), X is an alkylene group with a carbon number of 1, R1 to R4 each represents one selected from a group as represented by the general formula (A-3) and a hydrogen atom, R1 to R4 may be bonded to either ring of the naphthalene group or may be bonded to both rings simultaneously, three or more of R1 to R5 need to be a group represented by the general formula (A-3) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a commercially available epoxy resin as Aoki’s epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit and for one of ordinary skill in the art not having to synthesize an epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit because Aoki teaches that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit [0014] that is Epicron HP-4770 is manufactured by DIC Corporation [0024, 0072], is bisnaphthalene type epoxy, that has an epoxy equivalent of 205, contains difunctional and tetrafunctional forms of bisnaphthalene type epoxy resin [0072], and is represented by general formula [0071] 
    PNG
    media_image2.png
    27
    221
    media_image2.png
    Greyscale
 [0014], wherein X is a methylene group, Y is a naphthalene backbone, Z is a naphthalene backbone [0071], and each repeating unit mainly contains two epoxy groups [0015].
Regarding claim 3, Aoki teaches that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit accounts for 5 to 40 parts by mass [0014], and that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass [0014], which reads on wherein the component [B1] accounts for 5 to 40 parts by mass and the component [B2] accounts for 20 to 95 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass.
Aoki does not teach with sufficient specificity that the component [B2] accounts for 20 to 80 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by mass of Aoki’s glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule to be from 20 to 80 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass, which would read on wherein the component [B2] accounts for 20 to 80 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing a high-level balance among various mechanical properties of Aoki’s epoxy resin composition because Aoki teaches that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass [0014], and that to ensure a high-level balance among various mechanical properties, the epoxy resin [0028] that is the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins [0028].
Regarding claim 4, the Office recognizes that all of the claimed physical properties are not positively taught by Aoki, namely wherein a carbon fiber reinforced composite material produced by curing the prepreg at 180°C for 2 hours has a glass transition temperature of 160°C or more as determined by dynamic mechanical analysis (DMA) after immersion in boiling water for 48 hours at 1 atm. However, Aoki renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg as set forth in claims 1-3 as explained above. Furthermore, the instant application recites that the adoption of such a constitution serves to provide a prepreg that can form a carbon fiber reinforced composite material having a high heat resistance under water absorbing conditions [0027], that the adoption of such a constitution serves to provide a prepreg that can form a carbon fiber reinforced composite material having a high heat resistance [0034], that this gives a cured product having high heat resistance under water absorbing conditions [0044], that if the content is 10 part by mass or more, it enables the production of a carbon fiber reinforced composite material having high heat resistance [0052], that the heat resistance can decrease if the content of the above component [B2] is too small [0060], that if the content is too large, the heat resistance may decrease in some cases [0078], that the use of an epoxy resin with di-functionality leads to a carbon fiber reinforced composite material having higher heat resistance [0078], that this gives a cured product having high heat resistance [0083], that the content of the component [B5] is preferably 10 to 50 parts by mass, more preferably 15 to 40 parts by comprising a mass, and still more preferably 20 to 30 parts by mass, relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass, from the viewpoint of producing a cured resin that are high in heat resistance [0084], that specific examples of the component [B5] include [0089] triglycidyl-m-aminophenol or triglycidyl-p- aminophenol from the viewpoint of the heat resistance of the resulting carbon fiber reinforced composite material [0090], that the component [B6] is either a glycidyl ether type epoxy resin or a glycidyl amine type epoxy resin other than [B5] having two or more glycidyl groups in a molecule as described above, and it is an important component from the viewpoint of heat resistance as represented by the glass transition temperature of the resulting cured product [0092], that these epoxy resins may be used singly or as an appropriate mixture so that a carbon fiber reinforced composite material having intended heat resistance can be produced by curing a prepreg according to the present invention [0098], that in order to obtain a carbon fiber reinforced composite material having improved heat resistance, it is preferable to contain a glycidyl amine type epoxy resin as the component [B6] [0099], that if the content is too large, the heat resistance can decrease in some cases when the component [B6] is a bisphenol type epoxy resin [0101], that from the viewpoint of control of heat resistance as described above, it is preferable for the component [B6] to account for 50 to 90 parts by mass, more preferably 55 to 85 parts by mass, and still more preferably 60 to 80 parts by mass, relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass [0101], that the component [C] is preferably an aromatic amine compound and preferably has one to four phenyl groups in the molecule from the viewpoint of heat resistance [0113], that from the viewpoint of heat resistance, an aromatic polyamine compound in which two or more phenyl groups have amino groups at the para position is preferred [0113], that the use of 4,4'-diaminodiphenyl sulfone or 3,3'-diaminodiphenyl sulfone is preferred because they can give cured products having high heat resistance while hardly suffering from a reduction in heat resistance due to moisture absorption [0113], that when an aromatic amine is used as the component [C], its content is preferably such that the number of moles of the active hydrogen atoms in the aromatic amine compound is 0.6 to 1.2 times, preferably 0.8 to 1.1 times, as large as the number of moles of the epoxy groups in the epoxy resin contained in the prepreg from the viewpoint of heat resistance [0115], and that if it is less than 0.6 times, the resulting cured product will fail to have a sufficiently high crosslinking density, leading to a lack of resistance [0115]. Also, Aoki teaches that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] is tetraglycidyl diaminodiphenyl methane, glycidyl compound of xylene diamine, triglycidyl aminophenol, tetraglycidyl diaminodiphenyl sulfone, or tetraglycidyl diaminodiphenyl ether [0025], that the epoxy resin curing agent [0018] is meta-phenylene diamine, diaminodiphenyl methane, diaminodiphenyl sulfone, meta-xylylene diamine, or dianiline [0034], and that the ratio of the quantity of active hydrogen in the epoxy resin curing agent to that of epoxy groups in the epoxy resin is 0.6 to 1.4 [0036]. Therefore, the claimed physical properties would naturally arise from the prepreg that is rendered obvious by Aoki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 5, Aoki teaches that the glycidyl amine type epoxy resin has three or more glycidyl groups in a molecule [0016], and that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit is represented by general formula 
    PNG
    media_image3.png
    27
    270
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    26
    220
    media_image4.png
    Greyscale
 [0014], wherein X is an alkylene group containing 1 or 2 carbon atoms or a group represented by general formula [0015] 
    PNG
    media_image5.png
    205
    97
    media_image5.png
    Greyscale
 [0014], wherein R is one selected from the group consisting of a glycidyl ether group, a group as represented by genera formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], hydrogen atom, halogen atom, a phenyl group, and an alkyl group containing 1 to 4 carbon atoms, Y is an aromatic or a condensed polycyclic aromatic hydrocarbon, Y and Z each have a glycidyl ether group, or either Y or Z has a substituent group as represented by general formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], each repeating unit mainly contains two epoxy group, the aromatic ring and condensed polycyclic aromatic ring in Y or Z may be bonded to the backbone chain at the ortho position or the meta position, and T is either a condensed polycyclic aromatic hydrocarbon or a hydrogen atom [0015], which reads on wherein the component [B] is an epoxy resin containing components [B3] and [B4] as specified below: [B3] epoxy resin containing one or more ring structures having at least four members and at the same time containing at least one glycidyl amine group or glycidyl ether group directly connected to a ring structure, and [B4] an epoxy resin with at least tri-functionality as claimed.
Regarding claim 8, Aoki teaches that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit accounts for 5 to 40 parts by mass [0014], and that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass [0014], which reads on wherein the component [B3] accounts for 5 to 40 parts by mass and the component [B4] accounts for 20 to 95 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and the second epoxy resin composition, which accounts for 100 parts by mass.
Aoki does not teach with sufficient specificity wherein the component [B4] accounts for 40 to 80 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the parts by mass of Aoki’s glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule to be from 40 to 80 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass, which would read on wherein the component [B4] accounts for 40 to 80 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing a high-level balance among various mechanical properties of Aoki’s epoxy resin composition because Aoki teaches that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass [0014], and that to ensure a high-level balance among various mechanical properties, the epoxy resin [0028] that is the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins [0028].
Regarding claim 9, Aoki teaches that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] is optionally triglycidyl aminophenol, which is produced from p-aminophenol as precursor or from m-aminophenol as precursor [0026], and that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit is represented by general formula 
    PNG
    media_image3.png
    27
    270
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    26
    220
    media_image4.png
    Greyscale
 [0014], wherein X is an alkylene group containing 1 or 2 carbon atoms or a group represented by general formula [0015] 
    PNG
    media_image5.png
    205
    97
    media_image5.png
    Greyscale
 [0014], wherein R is one selected from the group consisting of a glycidyl ether group, a group as represented by genera formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], hydrogen atom, halogen atom, a phenyl group, and an alkyl group containing 1 to 4 carbon atoms, Y is an aromatic or a condensed polycyclic aromatic hydrocarbon, Y and Z each have a glycidyl ether group, or either Y or Z has a substituent group as represented by general formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], each repeating unit mainly contains two epoxy group, the aromatic ring and condensed polycyclic aromatic ring in Y or Z may be bonded to the backbone chain at the ortho position or the meta position, and T is either a condensed polycyclic aromatic hydrocarbon or a hydrogen atom [0015], which reads on wherein the component [B] is an epoxy resin containing [B5] and [B6] as specified below: [B5] optionally m- or p-aminophenol type epoxy resin, and [B6] a glycidyl ether type epoxy resin or a glycidyl amine type epoxy resin other than [B5] having two or more glycidyl groups in a molecule.
Aoki does not teach a specific embodiment wherein [B5] is m- or p-aminophenol type epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Aoki’s triglycidyl aminophenol, which is produced from p-aminophenol as precursor or from m-aminophenol as precursor, as Aoki’s glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule, which would read on wherein [B5] is m- or p-aminophenol type epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a commercially available epoxy resin as Aoki’s glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule and for one of ordinary skill in the art not having to synthesize a glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule because Aoki teaches that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] is optionally triglycidyl aminophenol, which is produced from p-aminophenol as precursor or from m-aminophenol as precursor, and that the triglycidyl aminophenol is a commercially available epoxy resin [0026].
Regarding claim 10, Aoki teaches that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit accounts for 5 to 40 parts by mass [0014], that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass [0014], that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] is optionally tetraglycidyl diaminodiphenyl methane, glycidyl compounds of xylene diamine, triglycidyl aminophenol, which is produced from p-aminophenol as precursor or from m-aminophenol as precursor [0026], or a mixture of two or more different epoxy resins selected from the above ones [0027], and that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit is represented by general formula 
    PNG
    media_image3.png
    27
    270
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    26
    220
    media_image4.png
    Greyscale
 [0014], wherein X is an alkylene group containing 1 or 2 carbon atoms or a group represented by general formula [0015] 
    PNG
    media_image5.png
    205
    97
    media_image5.png
    Greyscale
 [0014], wherein R is one selected from the group consisting of a glycidyl ether group, a group as represented by genera formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], hydrogen atom, halogen atom, a phenyl group, and an alkyl group containing 1 to 4 carbon atoms, Y is an aromatic or a condensed polycyclic aromatic hydrocarbon, Y and Z each have a glycidyl ether group, or either Y or Z has a substituent group as represented by general formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], each repeating unit mainly contains two epoxy group, the aromatic ring and condensed polycyclic aromatic ring in Y or Z may be bonded to the backbone chain at the ortho position or the meta position, and T is either a condensed polycyclic aromatic hydrocarbon or a hydrogen atom [0015], wherein the component [B5] optionally accounts for 0 to 95 parts by mass and the component [B6] accounts for 5 to 100 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass.
Aoki does not teach a specific embodiment wherein [B5] is m- or p-aminophenol type epoxy resin and does not teach with sufficient specificity wherein the component [B5] accounts of 10 to 50 parts by mass and the component [B6] accounts for 50 to 90 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Aoki’s triglycidyl aminophenol, which is produced from p-aminophenol as precursor or from m-aminophenol as precursor, and Aoki’s tetraglycidyl diaminodiphenyl methane or glycidyl compounds of xylene diamine as Aoki’s glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule, to optimize the parts by mass of Aoki’s triglycidyl aminophenol to be from 10 to 50 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass, and to optimize the total parts by mass of Aoki’s tetraglycidyl diaminodiphenyl methane or glycidyl compounds of xylene diamine and Aoki’s epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit to be from 50 to 90 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass, which would read on wherein [B5] is m- or p-aminophenol type epoxy resin, wherein the component [B5] accounts of 10 to 50 parts by mass and the component [B6] accounts for 50 to 90 parts by mass relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a commercially available epoxy resin as Aoki’s glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule and for one of ordinary skill in the art not having to synthesize a glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule because Aoki teaches that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] is optionally tetraglycidyl diaminodiphenyl methane, glycidyl compounds of xylene diamine, triglycidyl aminophenol, which is produced from p-aminophenol as precursor or from m-aminophenol as precursor [0026], or a mixture of two or more different epoxy resins selected from the above ones [0027], and that the tetraglycidyl diaminodiphenyl methane, the glycidyl compounds of xylene diamine, and the triglycidyl aminophenol are commercially available epoxy resins [0026]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing handleability, tackiness, drape property, and a high-level balance among various mechanical properties of Aoki’s epoxy resin composition because Aoki teaches that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit accounts for 5 to 40 parts by mass [0014], that a prepreg having good handleability in terms of tackiness and drape property can be produced when the epoxy resin [0023] having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit [0014] accounts for 5 to 40 parts by mass relative to the total epoxy resin quantity, which represents 100 parts by mass [0023], that the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins which accounts for 100 parts by mass [0014], and that to ensure a high-level balance among various mechanical properties, the epoxy resin [0028] that is the glycidyl amine type epoxy resin having three or more glycidyl groups in a molecule [0016] accounts for 20 to 95 parts by mass, relative to the total quantity of the epoxy resins [0028].
Regarding claim 11, the Office recognizes that all of the claimed physical properties are not positively taught by Aoki, namely wherein a carbon fiber reinforced composite material produced by curing the prepreg at 180°C for 2 hours has a glass transition temperature of 190°C or more as determined by dynamic mechanical analysis (DMA). However, Aoki renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the prepreg as set forth in claims 1-5 and 8-10 as explained above. Furthermore, the instant application recites that the adoption of such a constitution serves to provide a prepreg that can form a carbon fiber reinforced composite material having a high heat resistance under water absorbing conditions [0027], that the adoption of such a constitution serves to provide a prepreg that can form a carbon fiber reinforced composite material having a high heat resistance [0034], that this gives a cured product having high heat resistance under water absorbing conditions [0044], that if the content is 10 part by mass or more, it enables the production of a carbon fiber reinforced composite material having high heat resistance [0052], that the heat resistance can decrease if the content of the above component [B2] is too small [0060], that if the content is too large, the heat resistance may decrease in some cases [0078], that the use of an epoxy resin with di-functionality leads to a carbon fiber reinforced composite material having higher heat resistance [0078], that this gives a cured product having high heat resistance [0083], that the content of the component [B5] is preferably 10 to 50 parts by mass, more preferably 15 to 40 parts by comprising a mass, and still more preferably 20 to 30 parts by mass, relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass, from the viewpoint of producing a cured resin that are high in heat resistance [0084], that specific examples of the component [B5] include [0089] triglycidyl-m-aminophenol or triglycidyl-p- aminophenol from the viewpoint of the heat resistance of the resulting carbon fiber reinforced composite material [0090], that the component [B6] is either a glycidyl ether type epoxy resin or a glycidyl amine type epoxy resin other than [B5] having two or more glycidyl groups in a molecule as described above, and it is an important component from the viewpoint of heat resistance as represented by the glass transition temperature of the resulting cured product [0092], that these epoxy resins may be used singly or as an appropriate mixture so that a carbon fiber reinforced composite material having intended heat resistance can be produced by curing a prepreg according to the present invention [0098], that in order to obtain a carbon fiber reinforced composite material having improved heat resistance, it is preferable to contain a glycidyl amine type epoxy resin as the component [B6] [0099], that if the content is too large, the heat resistance can decrease in some cases when the component [B6] is a bisphenol type epoxy resin [0101], that from the viewpoint of control of heat resistance as described above, it is preferable for the component [B6] to account for 50 to 90 parts by mass, more preferably 55 to 85 parts by mass, and still more preferably 60 to 80 parts by mass, relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass [0101], that the component [C] is preferably an aromatic amine compound and preferably has one to four phenyl groups in the molecule from the viewpoint of heat resistance [0113], that from the viewpoint of heat resistance, an aromatic polyamine compound in which two or more phenyl groups have amino groups at the para position is preferred [0113], that the use of 4,4'-diaminodiphenyl sulfone or 3,3'-diaminodiphenyl sulfone is preferred because they can give cured products having high heat resistance while hardly suffering from a reduction in heat resistance due to moisture absorption [0113], that when an aromatic amine is used as the component [C], its content is preferably such that the number of moles of the active hydrogen atoms in the aromatic amine compound is 0.6 to 1.2 times, preferably 0.8 to 1.1 times, as large as the number of moles of the epoxy groups in the epoxy resin contained in the prepreg from the viewpoint of heat resistance [0115], and that if it is less than 0.6 times, the resulting cured product will fail to have a sufficiently high crosslinking density, leading to a lack of resistance [0115]. Also, Aoki teaches that the epoxy resin curing agent [0018] is meta-phenylene diamine, diaminodiphenyl methane, diaminodiphenyl sulfone, meta-xylylene diamine, or dianiline [0034], and that the ratio of the quantity of active hydrogen in the epoxy resin curing agent to that of epoxy groups in the epoxy resin is 0.6 to 1.4 [0036]. Therefore, the claimed physical properties would naturally arise from the prepreg that is rendered obvious by Aoki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 12, the Office recognizes that all of the claimed physical properties are not positively taught by Aoki, namely wherein the second epoxy resin composition has a viscosity at 85°C of 10 to 300 Pa·s. However, Aoki renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the second epoxy resin composition and the prepreg as set forth in claims 1-5 and 8-9 as explained above. Also, Aoki teaches that the viscosity of the epoxy resin composition at 80°C is 0.5 to 200 Pa·s [0052]. Furthermore, the instant application recites that the component [B6] is either a glycidyl ether type epoxy resin or a glycidyl amine type epoxy resin other than [B5] having two or more glycidyl groups in a molecule as described above, and it is an important component from the viewpoint of the viscosity of the epoxy resin composition [0092], and that from the viewpoint of control of heat resistance and resin viscosity as described above and also from the viewpoint of the elongation percentage and toughness of the resin, it is preferable for the component [B6] to account for 50 to 90 parts by mass, more preferably 55 to 85 parts by mass, and still more preferably 60 to 80 parts by mass, relative to the total quantity of epoxy resin in the first epoxy resin composition and second epoxy resin composition, which accounts for 100 parts by mass [0101]. Therefore, the claimed physical properties would naturally arise from the second epoxy resin composition that is rendered obvious by Aoki. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 13, Aoki teaches that the sulfone based thermoplastic resin [0017] is polyethersulfone or polysulfone [0029, 0030], which reads on wherein the component [B] is polysulfone or polyethersulfone as claimed.
Regarding claim 15, Aoki teaches that the plies of prepreg that are stacked are cured by heating while applying a pressure to the stack [0065], wherein the prepreg is produced by impregnating reinforcement fiber with an epoxy resin composition [0019], wherein the reinforcement fiber is carbon fiber [0021, 0054], which reads on a carbon fiber reinforced composite material produced by laying up layers of the prepreg set forth in claim 1, followed by curing them as claimed.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO 2017/038880 A1, US 2018/0244880 A1 is English language equivalent and is used for citation) as applied to claim 5, and further in view of Furukawa et al. (WO 2016/204173 A1, US 2018/0134837 A1 is English language equivalent and is used for citation).
Regarding claim 6, Aoki renders obvious a prepreg as set forth in claim 5 as explained above. Aoki teaches that the glycidyl amine type epoxy resin has three or more glycidyl groups in a molecule [0016], and that the epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit is represented by general formula 
    PNG
    media_image3.png
    27
    270
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    26
    220
    media_image4.png
    Greyscale
 [0014], wherein X is an alkylene group containing 1 or 2 carbon atoms or a group represented by general formula [0015] 
    PNG
    media_image5.png
    205
    97
    media_image5.png
    Greyscale
 [0014], wherein R is one selected from the group consisting of a glycidyl ether group, a group as represented by genera formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], hydrogen atom, halogen atom, a phenyl group, and an alkyl group containing 1 to 4 carbon atoms, Y is an aromatic or a condensed polycyclic aromatic hydrocarbon, Y and Z each have a glycidyl ether group, or either Y or Z has a substituent group as represented by general formula [0015] 
    PNG
    media_image6.png
    90
    283
    media_image6.png
    Greyscale
 [0014], each repeating unit mainly contains two epoxy group, the aromatic ring and condensed polycyclic aromatic ring in Y or Z may be bonded to the backbone chain at the ortho position or the meta position, and T is either a condensed polycyclic aromatic hydrocarbon or a hydrogen atom [0015].
Aoki does not teach wherein the component [B3] has a structure as shown by the general formula (A-5). However, Furukawa teaches a difunctional epoxy resin having a structure represented by the general formula 
    PNG
    media_image7.png
    532
    392
    media_image7.png
    Greyscale
 [0069], wherein R6 and R7 each independently represent at least one selected from the group consisting of an aliphatic hydrocarbon group having 1 to 4 carbon atoms, an alicyclic hydrocarbon group having 3 to 6 carbon atoms, an aromatic hydrocarbon group having 6 to 10 carbon atoms, a halogen atom, an acyl group, a trifluoromethyl group, and a nitro group, n is an integer of 0 to 4, m is an integer of 0 to 5, Y represents one selected from -O-, -S-, -CO-, -C(=O)O-, and -SO2- [0070], wherein the difunctional epoxy resin [0069] is present in an epoxy resin composition [0065] further comprising [0017] a tri- or more functional binaphthalene epoxy resin [0018], an aromatic amine compound [0019] that is a hardener for thermally curing an epoxy resin [0029], optionally a thermoplastic resin [0037], optionally a tri- or more functional glycidyl amine epoxy resin [0041], optionally a bi- or more functional epoxy resin [0045], and optionally thermoplastic resin particles [0084], wherein the epoxy resin composition is present in a prepreg further comprising a reinforcing fiber [0020], wherein the reinforcing fiber is a carbon fiber [0088]. Aoki and Furukawa are analogous art because both references are in the same field of endeavor of a prepreg comprising an epoxy resin composition comprising carbon fiber, epoxy resin, curing agent, thermoplastic resin, and particles containing a thermoplastic resin as a primary component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Furukawa’s difunctional epoxy resin having a structure represented by the general formula 
    PNG
    media_image7.png
    532
    392
    media_image7.png
    Greyscale
, wherein R6 and R7 each independently represent at least one selected from the group consisting of an aliphatic hydrocarbon group having 1 to 4 carbon atoms, an alicyclic hydrocarbon group having 3 to 6 carbon atoms, an aromatic hydrocarbon group having 6 to 10 carbon atoms, a halogen atom, an acyl group, a trifluoromethyl group, and a nitro group, n is an integer of 0 to 4, m is an integer of 0 to 5, Y represents one selected from -O-, -S-, -CO-, -C(=O)O-, and -SO2-, to substitute for a fraction of Aoki’s glycidyl amine type epoxy resin has three or more glycidyl groups in a molecule and Aoki’s epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit, which would read on wherein the component [B3] has a structure as shown by the general formula (A-5) as claimed. One of ordinary skill in the art would have been motivated to do so because Furukawa teaches that the difunctional epoxy resin having a structure represented by the general formula 
    PNG
    media_image7.png
    532
    392
    media_image7.png
    Greyscale
 [0069], wherein R6 and R7 each independently represent at least one selected from the group consisting of an aliphatic hydrocarbon group having 1 to 4 carbon atoms, an alicyclic hydrocarbon group having 3 to 6 carbon atoms, an aromatic hydrocarbon group having 6 to 10 carbon atoms, a halogen atom, an acyl group, a trifluoromethyl group, and a nitro group, n is an integer of 0 to 4, m is an integer of 0 to 5, Y represents one selected from -O-, -S-, -CO-, -C(=O)O-, and -SO2- [0070], is beneficial for obtaining excellent heat resistance and mechanical properties [0069] when it is present in an epoxy resin composition [0065] further comprising [0017] a tri- or more functional binaphthalene epoxy resin [0018], an aromatic amine compound [0019] that is a hardener for thermally curing an epoxy resin [0029], optionally a thermoplastic resin [0037], optionally a tri- or more functional glycidyl amine epoxy resin [0041], optionally a bi- or more functional epoxy resin [0045], and optionally thermoplastic resin particles [0084], wherein the epoxy resin composition is present in a prepreg further comprising a reinforcing fiber [0020], wherein the reinforcing fiber is a carbon fiber [0088], which means that Furukawa’s epoxy resin composition is substantially similar in composition and use to Aoki’s epoxy resin composition, which means one of ordinary skill in the art would have expected that the benefits that Furukawa teaches for the difunctional epoxy resin having a structure represented by their general formula in their epoxy resin composition would have been beneficial for Aoki’s epoxy resin composition, and because excellent heat resistance and mechanical properties would have been desirable for Aoki’s epoxy resin composition because Aoki teaches that the epoxy resin composition services to form a carbon fiber reinforced composite material having high heat resistance and also having good mechanical properties [0002].
Regarding claim 7, Aoki does not teach wherein n = 0 and m =0 in the general formula (A-5). However, Furukawa teaches an epoxy resin [0065] that is diglycidyl-p-phenoxyaniline [0071], wherein the epoxy resin is present in an epoxy resin composition [0065] further comprising [0017] a tri- or more functional binaphthalene epoxy resin [0018], an aromatic amine compound [0019] that is a hardener for thermally curing an epoxy resin [0029], optionally a thermoplastic resin [0037], optionally a tri- or more functional glycidyl amine epoxy resin [0041], optionally a bi- or more functional epoxy resin [0045], and optionally thermoplastic resin particles [0084], wherein the epoxy resin composition is present in a prepreg further comprising a reinforcing fiber [0020], wherein the reinforcing fiber is a carbon fiber [0088]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Furukawa’s epoxy resin that is diglycidyl-p-phenoxyaniline to substitute for a fraction of Aoki’s glycidyl amine type epoxy resin has three or more glycidyl groups in a molecule and Aoki’s epoxy resin having one or more condensed polycyclic aromatic hydrocarbon backbones and mainly two epoxy groups in each repeating unit, which would read on wherein n = 0 and m =0 in the general formula (A-5) as claimed. One of ordinary skill in the art would have been motivated to do so because Furukawa teaches that the epoxy resin [0065] that is diglycidyl-p-phenoxyaniline [0071] is beneficial for obtaining excellent heat resistance and mechanical properties [0069] when it is present in an epoxy resin composition [0065] further comprising [0017] a tri- or more functional binaphthalene epoxy resin [0018], an aromatic amine compound [0019] that is a hardener for thermally curing an epoxy resin [0029], optionally a thermoplastic resin [0037], optionally a tri- or more functional glycidyl amine epoxy resin [0041], optionally a bi- or more functional epoxy resin [0045], and optionally thermoplastic resin particles [0084], wherein the epoxy resin composition is present in a prepreg further comprising a reinforcing fiber [0020], wherein the reinforcing fiber is a carbon fiber [0088], which means that Furukawa’s epoxy resin composition is substantially similar in composition and use to Aoki’s epoxy resin composition, which means one of ordinary skill in the art would have expected that the benefits that Furukawa teaches for the epoxy resin that is diglycidyl-p-phenoxyaniline in their epoxy resin composition would have been beneficial for Aoki’s epoxy resin composition, and because excellent heat resistance and mechanical properties would have been desirable for Aoki’s epoxy resin composition because Aoki teaches that the epoxy resin composition services to form a carbon fiber reinforced composite material having high heat resistance and also having good mechanical properties [0002].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO 2017/038880 A1, US 2018/0244880 A1 is English language equivalent and is used for citation) as applied to claim 1, and further in view of Okamoto et al. (WO 2017/104823 A1, cited in IDS, US 2018/0291165 A1 is English language equivalent, is used for citation, and is cited in IDS).
Regarding claim 14, Aoki renders obvious a prepreg as set forth in claim 1 as explained above. Aoki teaches plies of a prepreg that are stacked [0065], wherein the prepreg is produced by impregnating reinforcement fiber with an epoxy resin composition [0019], wherein the reinforcement fiber is carbon fiber [0021, 0054], wherein the carbon fiber is in the form of continuous fibers paralleled in one direction [0059, 0061].
Aoki does not teach a slit tape prepreg produced by slitting a prepreg as set forth in claim 1. However, Okamoto teaches a slit tape obtained by slitting a sheet-like prepreg in which unidirectionally aligned reinforcing fiber bundles are impregnated with a thermosetting resin composition [0020], wherein the reinforcing fiber bundle is optionally carbon fiber [0025], wherein the thermosetting resin composition contains an epoxy resin [0071], a curing agent [0072], and optionally a thermoplastic resin [0098]. Aoki and Okamoto are analogous art because both references are in the same field of endeavor of a prepreg comprising carbon fiber, epoxy resin, curing agent, and thermoplastic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to obtain a slit tape by slitting Aoki’s plies of a prepreg that are stacked, wherein the prepreg is produced by impregnating reinforcement fiber with an epoxy resin composition, wherein the reinforcement fiber is carbon fiber, as suggested by Okamoto, which would read on a slit tape prepreg produced by slitting a prepreg as set forth in claim 1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an additional utility for Aoki’s plies of a prepreg that are stacked because Okamoto teaches that a thermosetting resin composition containing an epoxy resin [0071], a curing agent [0072], and optionally a thermoplastic resin [0098] is beneficial for being useful for impregnating unidirectionally aligned reinforcing fiber bundles to obtain a sheet-like prepreg and for slitting the sheet-like prepreg to obtain a slit tape [0020], which is substantially similar in composition to Aoki’s epoxy resin composition and prepreg because Aoki teaches plies of a prepreg that are stacked [0065], wherein the prepreg is produced by impregnating reinforcement fiber with an epoxy resin composition [0019], wherein the reinforcement fiber is carbon fiber [0021, 0054], wherein the carbon fiber is in the form of continuous fibers paralleled in one direction [0059, 0061], and that the epoxy resin composition comprises epoxy resin [0014], a sulfone based thermoplastic resin [0017], and an epoxy resin curing agent [0018].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767